Citation Nr: 1711033	
Decision Date: 04/06/17    Archive Date: 04/19/17

DOCKET NO.  10-48 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to a compensable rating for hemorrhoids.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A.Spigelman, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1968 to July 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

This case was previously before the Board, most recently in April 2016, at which time the issue currently on appeal was remanded for additional development. The case has now been returned to the Board for further appellate action.

In connection with his appeal, the Veteran testified at a hearing before a Veterans Law Judge at the VA RO in North Little Rock, Arkansas in February 2012.  A transcript of that hearing has been associated with the claims file.  

The Board notes that the Veterans Law Judge who presided over that hearing is no longer available to decide this appeal.  In a November 2015 letter, the Veteran was notified of that fact and offered the chance to appear at another hearing before a current member of the Board.  The letter informed the Veteran that if he did not respond, it would be assumed that another hearing was not desired.  The Veteran has not responded to that letter with a request for another hearing.  Therefore, a remand for another hearing is not warranted. 


FINDING OF FACT

The Veteran's hemorrhoids are mild to moderate in severity with bleeding and pain and are not large, thrombotic, irreducible, or productive of excessive redundant tissue.




CONCLUSION OF LAW

The criteria for a compensable rating for hemorrhoids have not been met.  38 U.S.C.A. §1155 (West 2014), 38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7336 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim.  VA must also notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  As part of the notice, VA must specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Notice to a claimant should be provided at the time or immediately after, VA receives a complete or substantially complete application for benefits.  38 U.S.C.A. § 5103(a) (West 2014); Pelegrini v. Principi, 18 Vet. App. 112, (2004).  The timing requirement applies equally to the effective date element of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).    

The Board finds that the Veteran was provided adequate notice in response to his claims.  The record shows that the Veteran filed his claim for an increased rating in October 2009.  In November 2009, the Veteran was mailed a letter advising him of what the evidence must show and of the respective duties of VA and the Veteran in obtaining evidence.  The November 2009 letter also provided the Veteran with appropriate notice with respect to the disability rating and effective date of his claim. 

The Board finds that VA has complied with its duty to assist the Veteran in the development of his claim.  In this regard, the Board notes that VA outpatient records and all pertinent private medical records identified by the Veteran were obtained or otherwise submitted.  The Veteran was afforded the appropriate VA examinations.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.  Finally, the Veteran was afforded appropriate VA examinations in response to his claim.

Legal Criteria

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2016). 

It is not expected that all cases will show all the findings specified. Findings sufficiently characteristic to identify the disease or disability therefrom are sufficient. Coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2016). Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2016).

The rating of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2016).  However, that does not preclude the assignment of separate ratings for separate and distinct symptomatology where none of the symptomatology justifying a rating under one diagnostic code is duplicative of or overlapping with the symptomatology justifying a rating under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259 (1994). 

The Veteran's hemorrhoids are currently rated under 38 C.F.R. § 4.114, Diagnostic Code 7336 (2016).  Under that code, a noncompensable rating is warranted for mild or moderate internal or external hemorrhoids.  A 10 percent rating is warranted for internal or external hemorrhoids that are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  A maximum 20 percent rating is warranted for internal or external hemorrhoids that are large, postoperative, recurrent, not well supported in ordinary conditions, and not readily reducible; or, when considered inoperable.  

The Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities.  The Board has found nothing in the record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2016); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

Analysis

The Veteran has asserted that he should have a compensable rating for his hemorrhoids because his level of impairment is worse than contemplated by the currently assigned rating. 

At a November 2009 VA examination, the Veteran reported that despite undergoing surgery for his hemorrhoids in the 1980s, he continued to experience anal itching, pain, and swelling.  He told the VA examiner that he had no fecal incontinence and did not use pads.  The Veteran said that he treated with Preparation H suppositories once or twice per week, that he very rarely found blood on his toilet paper, and that he had not been totally incapacitated due to his hemorrhoids. The Veteran was not found to be anemic.  Physical examination found no rectal prolapse, anal infection, proctitis, fistula, neoplasm, or melena.  The examination also revealed normal sphincter tone and internal hemorrhoids present at 3 o'clock with no masses appreciated.  Laboratory testing revealed normal hemoglobin and hematocrit levels.  The examiner diagnosed Grade 2 internal hemorrhoids.  

At his February 2012 Board hearing, the Veteran reported that his hemorrhoids caused itching and burning and that they would "fall out" and bleed."  The Veteran said that his hemorrhoids bled more often than they did at the time of his 2009 VA examination and had gotten worse since that time. 

In April 2014, the Veteran was afforded another VA examination.  At that time, he was found to have mild to moderate internal hemorrhoids that did not require continuous medication.  The examiner noted that while the hemorrhoids had not bled in four months, they continued to cause the Veteran occasional pain and burning.  Physical examination of the rectal/anal area revealed skin tags to be present, but there were no external hemorrhoids. The Veteran was found to have scars related to treatment of his hemorrhoids; however, they were not painful or unstable, and they did not have a total area greater than 39 square centimeters.  Laboratory testing showed normal hemoglobin and hematocrit levels.  There was no indication from the examination report that the Veteran's hemorrhoids were large, thrombotic, irreducible, or productive of excessive redundant tissue.  The examiner reported that the Veteran's hemorrhoids did not impact his ability to work and that his hemorrhoid disability was stable.

In a September 2015 from the Veteran's representative, it was noted that the Veteran had reported that his hemorrhoids had increased in severity.  Specifically, the Veteran had reported that he would have episodes of bleeding, burning, and itching every 4-6 weeks.   

In May 2016, the Veteran was afforded another VA examination.  At that time, the Veteran reported that he had noted blood on the toilet paper post bowel movement for the last month.  He denied taking any medication for treatment of his hemorrhoids.  The examiner noted that the Veteran had small or moderate hemorrhoids.  There is no indication from the examination report that the Veteran's hemorrhoids were large, thrombotic, irreducible, or productive of excessive redundant tissue.  The examiner did not observe the Veteran to have any scarring related to his hemorrhoid condition.  The examiner noted that the Veteran's hemorrhoids did not impact his ability to work.  

A review of the record shows that the Veteran receives treatment at the VA Medical Center for various disabilities.  However, there is no indication from the treatment notes of record that the Veteran receives treatment for his hemorrhoids.  

The Board finds that the Veteran is not entitled to a compensable rating for hemorrhoids.  While the Veteran has reported recurrent bleeding, there is no evidence that the Veteran's hemorrhoids are accompanied by secondary anemia or fissures.  Additionally, there is no evidence that the Veteran's hemorrhoids are large or thrombotic, irreducible, or frequently recurring.  Rather, the Veteran's hemorrhoids have been noted to be, at worst, mild or moderate.  Therefore, the Board finds that a compensable rating for hemorrhoids is not warranted.  38 C.F.R. §4.114, Diagnostic Code 7336 (2016).  

Consideration has been given to assigning staged ratings.  However, at no time during the period in question has the disability warranted a higher scheduler rating than that assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1) (2016).  

The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008). 

The record shows that the manifestations of the disability on appeal are contemplated by the schedular criteria.  There is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating, even when considered in conjunction with the Veteran's other service-connected disabilities.  The evidence does not show frequent hospitalization beyond that envisioned by the currently assigned rating.  Further, the evidence does not show marked interference with employment.  Thus, the Board finds that referral of this case for extra-schedular consideration is not warranted.  38 C.F.R. § 3.321 (2016).


ORDER

Entitlement to a compensable rating for hemorrhoids is denied.



____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


